This appeal from an order denying a preference is predicated upon the plaintiff’s claim that the recurrence of a prior mental ailment resulted from the injuries received in the accident for whieh this action was initiated. Her claim is supported by affidavits of medical experts. In opposition, the defendants submitted the report of the court-designated specialists, who expressed the opinion that there was no causal relationship between the accident and the condition claimed to result therefrom. The disputed question cannot be determined in advance of the trial. The plaintiff is, therefore, entitled to a rule V preference. (New York County Supreme Court Trial Term Rules.) The order is unanimously reversed on the law and in the exercise of discretion, with $20 costs and disbursements to the appellants and the motion granted, with $10 costs.
Concur — Breitel, J. P., Rabin, Frank, McNally and Stevens, JJ.